DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	As of claim 18: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 1 that includes, “in response to the camera application running in a system foreground; determining whether a current application is a preset application, in response to an application in the system foreground switching from the camera application to the current application; determining whether receiving a call request on the camera module sent by the current application in response to the current application being the preset application; and maintaining the camera module in the second position within a preset duration, in response to not receiving the call request.”
	As of Claims 2-8: Claims 2-8 depend from Claim 1 and are allowed as well.
	As of claim 9: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 9 that includes, “in response to the camera application running in a system foreground; determine whether a current application is a preset application, in response to an application in the system foreground switching from the camera application to the current application; determine whether receiving a call request on the camera module sent by the current application in response to the current application being the preset application; and maintain the camera module in the second position within a preset duration, in response to not receiving the call request.”


	As of claim 34: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 17 that includes, “in response to the camera application running in a system foreground; determining whether a current application is a preset application, in response to an application in the system foreground switching from the camera application to the current application; determining whether receiving a call request on the camera module sent by the current application in response to the current application being the preset application; and maintaining the camera module in the second position within a preset duration, in { YB:01276248.DOCX } -20-response to not receiving the call request..”
	As of Claims 18-20: Claims 18-20 depend from Claim 17 and are allowed as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	CHEN et al. (US 2019/0096310 A1) teaches Chen discloses a pixel arrangement structure for a display panel. For example, paragraph [0029] of Chen states: the pixel arrangement structure includes a plurality of circular pixels 10. The plurality of circular pixels 10 include a center pixel 201 and a plurality of peripheral pixels 202 located around the center pixel 201. Some of the plurality of peripheral pixels 202 distributed on a same circumference with the center pixel 201 as a center form a first pixel group 20. That is, centers of the plurality of peripheral pixels 202 in a same first pixel group 20 are located on a same circumference, and the circumference is concentric with the center 

 	CHENG et al. (US 2018/0324286 A1) teaches  camera assembly and a mobile electronic device are provided. The camera assembly includes at least two image sensors. Each image sensor includes a pixel array and a control circuit. The pixel array includes a light sensing region and an imaging region. The control circuit is configured to control the light sensing region to detect an illumination intensity when receiving a light sensing instruction and to control the imaging region to obtain an image when receiving an imaging instruction. The mobile electronic device includes a camera assembly and a processor. The processor is configured to generate the light sensing instruction and the imaging instruction (See abstract).
{YB:01111889.DOCX } 
 	CHENG et al. (US 2017/0070679 A1) teaches a display device includes a substrate, an encapsulation unit opposite to the substrate, a display unit disposed between the substrate and the encapsulation unit and including a pixel, a camera unit disposed on one side of the substrate and including at least one camera module, and a mirror member disposed on one side of the encapsulation unit (See abstract).

Rappoport et al. (US 2013/0135328 A1) teaches an electronic device may include a component that is disposed behind a display (e.g., a transparent organic light-emitting diode (OLED) display) that is configured to selectively become transparent at certain transparency regions. Additionally, the electronic device includes data processing circuitry configured to determine when an event requesting that the component be exposed occurs. The data processing circuitry may 
Xu et al.  (2020/0195764 A1) discloses, in Fig. 1-15, an electronic device (paragraph 48), comprising: a housing (paragraph 65; where the camera is enclosed in the terminal thus there is inherently a housing that is blocking out external light); a display screen, mounted on the housing and defining a first display region and a second display region, the first display region having a pixel density less than that of the second display region (paragraph 47, 60 and 109-113); and a camera, disposed in the housing and comprising a lens facing toward the first display region (paragraph 60 and 84), wherein at least a part of the camera is movable, such that the lens of the camera is movable in a plane parallel to the first display region (paragraph 80-81).
LIAO (US 2021/0058502 A1) teaches a shaft disposed between the first display portion and the second display portion, and at least one camera disposed in a sub-area of the first display portion. The first display portion and the second display portion are configured to rotate about the shaft with respect to each other to fold or unfold the foldable display. The sub-area of the first display portion has a thickness greater a thickness of the electronic device when the foldable display is folded (See Abstract).
ZHU (US 2020/0396368) teaches The camera service receives, from the application, the operation instruction for the front camera. Here, the operation instruction may be sent by the application. The application may be any application that needs to call the camera, such as an image capturing program of a mobile terminal. The application may also be an application that is installed on the mobile terminal and that needs to acquire images through the front camera, such as image capturing software, image recognition software and payment software (See paragraph 0024).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697